Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 105.  The drawings use 105a and 105b which also do not appear in the description.  Either both injection locations should be 105 in the drawings or the specification should be amended, including the listing of reference characters, to include 105a and 105b.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing [clm 1, see NOTE below), a first gap extending between the shaft and the structure (clm 1, see NOTE) and a second gap extending between the first sump and the shaft (clm 3, see NOTE) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
NOTE: The housing element is not illustrated and the drawings are incomplete because of this.  The drawings show features like the return channels but the surrounding housing element is not shown or at least properly hatched.  The housing is not provided with a reference character in the disclosure and thus it appears that the housing has not been illustrated.  Return lines that are in the housing have been illustrated but the surround structure of the housing has not, the housing and the corresponding hatching need to be properly illustrated.  With regards to the first gap, the gap 113 is specifically disclosed as being between the ring 109 and the structure, the ring is a separate element that is secured to the shaft, the language with regards to the gap in this case is inconsistent with the disclosure since the ring is a separate element from the shaft within the written description.  Either the specification should be amended to define the shaft element as a combination of the shaft and the ring or the claim should be amended to include the ring.  With regards to the second gap it is first noted that this gap is not provided with a reference character, rather the gap is referenced by the presence of seal ring 119 in the disclosure.  The gap that holds 119 does not extend  between the sump and the shaft but rather the ring 109 and the structure, Applicant may be attempting to reference the vertical gap that is between 109 and the structure, however again, like the first gap, this would not be a gap extending between the sump and the 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Before paragraph 0025 a heading similar to item (i) above should be included and before paragraph 0026 a heading similar to item (j) should be included.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, lines 5-6, the phrase “wherein the shaft is rotatably mounted in the structure fixed to the housing by the bearing,- - can be interpreted as stating that the bearing is in the structure which is inconsistent with the disclosure, it is understood that Applicant is attempting to state that the shaft rotates in the structure but for consistency with the disclosure this recitation should read - -wherein the shaft is rotatably mounted to the housing by the bearing and is rotatable within the structure fixed to the housing,--.
Claim 6, line 1, the semicolon should be changed to a comma.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu, CN 101818807.
Regarding claim 1, Hu discloses an arrangement comprising: a shaft (1); a bearing (see rolling element bearing shown in figure 2); and a structure (2/3) fixed to a housing (attached to end of the bearing housing element that includes the bore that holds the bearing, see figure 2); wherein the shaft (1) is rotatably mounted in the structure fixed to the housing by the bearing (rotatably mounted in the housing by the bearing so that it rotates in the structure 2/3 just like the instant application), wherein a first gap (between 2 and 6, 6 is a ring on the housing just like 109 in the instant application, the presence of a seal is noted however the instant application doesn’t exclude a seal and in reference to another gap in the instant application a seal is present and the area is still referenced as a gap) extends between the shaft and the structure fixed to the housing, wherein the bearing and the first gap are connected to each other in a lubricant-conducting manner via a cavity (leak lubricant exits the bearing and goes into the cavity/spacing between 2 and the bearing), wherein the structure fixed to the housing forms a first sump (31) for lubricant, and wherein the first sump is configured to collect lubricant dripping from the first gap (lubricant that gets out past the seal collects in 31, see paragraphs 0027-0028 of the attached translation).
Regarding claim 2, Hu discloses that the first sump has an outlet (hole that 4 is attached to, see figure 2).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656